DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/06/2018 and 12/07/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Election/Restrictions
Applicant’s election of species A in the reply filed on 10/09/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Currently claims 1-20 are generic to all species (including the elected species A). As such, no claims are currently withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/09/2020.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a six lens system having a -++-+- arrangement, a seven lens system having a -+++-+- arrangement, and an eight lens system having a -++++-+- arrangement, does not reasonably provide enablement for all possible arrangements of six or more lenses encompassed by the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability, 5) existence of working samples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention.  In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).	
The claims recite and imaging lens comprising n lenses, where n is greater than or equal to six. The nature of the invention is drawn to optical systems and optical design. As such, the claims an infinite number of possible combinations of six or more positive or negative lenses. For example, the claims encompass a 10, 100, or even 1000 lens system and one of ordinary skill in the art would not be able to discern how to make/use such a lens system meeting the claimed conditions from the disclosure provided. Additionally, the claims encompass a six lens system having a -++++- arrangement, a seven lens system having a -+++++- arrangement, and an eight lens system having a -++++++- arrangement, none of which are detailed in the specification.
The state of the art (See e.g. U.S. PG-Pub No. 2018/0239113) discloses an optical system comprising a specific number of lenses (i.e. six) with specific refractive powers enumerated.
The level of skill in the art is related to the areas of optical design and is high due to the unpredictability of optical systems.
There are eight examples in the specification, representing just three possible arrangements of the infinite number of arrangements encompassed by the claims.
Applicants’ claims are excessively broad due, in part, to the complex and diverse nature of optical systems.
	 Therefore, based on the discussions above concerning the art’s recognition that optical systems must have specified lens arrangements and have high unpredictability, the specification fails to teach the skilled artisan how to use the claimed methods without resorting to undue experimentation to determine how to make/use all possible lens arrangements encompassed by the claims
	Due to the large quantity of experimentation necessary to determine all possible lens arrangements encompassed by the claim and satisfying the claimed condition, the lack of direction/guidance presented in the specification regarding same, the absence of sufficient working examples directed to same, the complex nature of the invention, the state of the prior art establishing that lens systems have set arrangements, and the breadth of the claims which fail to recite a specific 
	Additionally, Examiner respectfully notes that while Applicant has elected Species A, directed specifically to a six lens system, the instant claims are currently generic to all species, and encompass not only the elected species, but the unelected species and an infinite number of other possible arrangements of lenses. As such, the entire scope of the claims is not enabled, as detailed above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-15, 17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dai (U.S. PG-Pub No. 2018/0239113).
Regarding claim 1, Dai teaches an imaging lens, comprising n lenses, wherein n is a natural number equal to or larger than six, including a first lens (L1) having negative refractive power and a second lens (L2) having positive refractive power in order from an object side, and including an n-th lens (L6) having negative refractive power and an n-1-th lens (L5) having positive refractive power in order from an image side (See e.g. Figs. 1, 6, 11, 16, 21, 46, and 56; Paragraphs 0005-0012 and 0099; See also Tables for Embodiments 1-5, 10, and 12), the imaging lens satisfying a following conditional expression:
                        
                            -
                            0.5
                            >
                            
                                
                                    R
                                
                                
                                    11
                                
                            
                            /
                            f
                            >
                            -
                            5.0
                        
                     (See Table below showing values of R11/f for each embodiment, e.g. Embodiment 1: R11/f = -2.22, within Applicant’s claimed range)
11 represents a paraxial curvature radius of an object side surface of the first lens and f represents a focal length of the imaging lens (See Tables for Embodiments 1-5, 10, and 12 where f is given as f, and R11 is given by the Radius of Curvature for surface S1).
Embodiment
R11 (mm)
f (mm)
R11/f
1
-7.7148
3.47
-2.22
2
-8.5881
3.55
-2.42
3
-8.7466
3.38
-2.59
4
-7.6418
3.38
-2.26
5
-8.1579
3.34
-2.44
10
-14.053
3.58
-3.93
12
-14.053
3.59
-3.91

Regarding claim 3, Dai teaches the imaging lens according to claim 1, as above.
Dai further teaches that the first lens has a biconcave shape and satisfies a following conditional expression:
                        
                            
                                
                                    
                                        
                                            R
                                        
                                        
                                            11
                                        
                                    
                                
                            
                            <
                            
                                
                                    R
                                
                                
                                    12
                                
                            
                        
                     (Embodiment 1: |R11| = 7.7148 <  26.4563 = R12)
where, R12 represents a paraxial curvature radius of the image side surface of the first lens (See Table for Embodiment 1 where R11 and R12 are given by the Radius of Curvature for surfaces S1 and S2, respectively).
Regarding claim 4, Dai teaches the imaging lens according to claim 1, as above.
Dai further teaches that the imaging lens satisfies a following conditional expression:
                        
                            
                                
                                    d
                                
                                
                                    1
                                    -
                                    2
                                
                            
                            /
                            f
                            <
                            0.8
                        
                     (Embodiment 1: d1-2/f = 0.32, within Applicant’s claimed range)
where, d1-2 represents an air interval on optical axes between the first lens and the second lens (See Table for Embodiment 1 where d1-2 is given by the thickness of surface S2).
Regarding claim 5, Dai teaches the imaging lens according to claim 1, as above.
Dai further teaches that the second lens (L2) has a biconvex shape (See e.g. Figs. 16, 46, and 56 as well as Table for Embodiments 4, 10, and 12; Paragraphs 0008 and 0100).
Regarding claim 6, Dai teaches the imaging lens according to claim 1, as above.
Dai further teaches that the imaging lens satisfies a following conditional expression:
                        
                            0.5
                            <
                            |
                            
                                
                                    f
                                
                                
                                    1
                                
                            
                            /
                            f
                            |
                            <
                            5.0
                        
                     (Embodiment 1: |f1/f| = 3.18, within Applicant’s claimed range)
where, f1 represents a focal length of the first lens (See Table for Embodiment 1 where f1 is given in mm).
Regarding claim 7, Dai teaches the imaging lens according to claim 1, as above.
Dai further teaches that the imaging lens satisfies a following conditional expression:
                        
                            0.5
                            <
                            
                                
                                    f
                                
                                
                                    2
                                
                            
                            /
                            f
                            <
                            5.0
                        
                     (Embodiment 1: f2/f = 2.27, within Applicant’s claimed range)
where, f2 represents a focal length of the second lens (See Table for Embodiment 1 where f2 is given in mm).
Regarding claim 8, Dai teaches the imaging lens according to claim 1, as above.
Dai further teaches that the second lens (L2) has at least one aspheric surface (See e.g. Figs. 1, 6, 11, 16, 21, 46, and 56; Paragraphs 0131-0133; See also Tables for Embodiments 1-5, 10, and 12 showing the aspheric surfaces).
Regarding claim 9, Dai teaches the imaging lens according to claim 1, as above.
Dai further teaches that the n-th lens (L6) is a meniscus shape having at least one aspheric surface and convex surface on the image side (See e.g. Figs. 1, 6, 11, 16, 21, 46, and 56; Paragraphs 0012, 0100, and 0131-0133; See also Tables for Embodiments 1-5, 10, and 12 showing the aspheric surfaces; Examiner notes that although the surface appears to be concave along the optical axis, the aspheric surface has an inflection point, and thus has a convex portion on the surface, meeting the broadest reasonable interpretation of the claim).
Regarding claim 10, Dai teaches the imaging lens according to claim 1, as above.
Dai further teaches that the n-1-th lens (L5) has a biconvex shape (See e.g. Figs. 16 and 21; Paragraphs 0006-0012 and 0099-0100; See also tables for Embodiments 4 and 5 sowing the biconvex shape of the lens).
Regarding claim 11, Dai teaches the imaging lens according to claim 1, as above.

                        
                            0
                            <
                            |
                            
                                
                                    f
                                
                                
                                    
                                        
                                            n
                                            -
                                            1
                                        
                                    
                                    n
                                
                            
                            /
                            f
                            |
                            <
                            50.0
                        
                     (Embodiment 1: |f(n-1)n/f| = 4.7, within Applicant’s claimed range)
where, f(n-1)n represents a composite focal length of the n-1-th lens and the n-th lens (See Table for Embodiment 1 where f(n-1)n is calculated to be about 16.3 from the values of f5 and f6).
Regarding claim 12, Dai teaches the imaging lens according to claim 1, as above.
Dai further teaches that the imaging lens satisfies a following conditional expression:
                        
                            0.5
                            <
                            |
                            
                                
                                    f
                                
                                
                                    n
                                
                            
                            /
                            f
                            |
                            <
                            5.0
                        
                     (Embodiment 1: |fn/f| = 0.81, within Applicant’s claimed range)
where, fn represents a focal length of the n-th lens (See Table for Embodiment 1 where fn is given by f6).
Regarding claim 13, Dai teaches the imaging lens according to claim 1, as above.
Dai further teaches that the imaging lens includes an n-3-th lens (L3) having positive refractive power between the second lens (L2) and the n-1-th lens (L5) (See e.g. Figs. 1, 6, 11, 16, 21, 46, and 56; Paragraphs 0005-0012 and 0099-0100; See also Tables for Embodiments 1-5, 10, and 12).
Regarding claim 14, Dai teaches the imaging lens according to claim 13, as above.
Dai further teaches that the imaging lens includes an n-2-th lens (L4) having negative refractive power between the n-3-th lens (L3) and the n-1-th lens (L5) (See e.g. Figs. 1, 6, 11, 16, 21, 46, and 56; Paragraphs 0005-0012 and 0099-0100; See also Tables for Embodiments 1-5, 10, and 12).
Regarding claim 15, Dai teaches the imaging lens according to claim 14, as above.
Dai further teaches that the imaging lens satisfies a following conditional expression:
                        
                            
                                
                                    f
                                
                                
                                    
                                        
                                            n
                                            -
                                            3
                                        
                                    
                                    
                                        
                                            n
                                            -
                                            2
                                        
                                    
                                
                            
                            /
                            f
                            <
                            20.0
                        
                     (Embodiment 1: f(n-3)(n-2)/f = 3.3, within Applicant’s claimed range)
where, F-(n-3)(n-2) represents a composite focal length of the n-3-th lens and the n-2-th lens (See Table for Embodiment 1 where f(n-3)(n-2) is calculated to be about 11.5 from the values of f3 and f4).
Regarding claims 17, 19, and 20, Dai teaches the imaging lens according to claims 1, 3, and 4, respectively, as above.
.
Claim(s) 1, 2, 4, 6-9, 11-15, 17, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noda et al. (U.S. Patent No. 9,279,958; hereinafter – “Noda”).
Regarding claim 1, Noda teaches an imaging lens, comprising n lenses, wherein n is a natural number equal to or larger than six, including a first lens (L1) having negative refractive power and a second lens (L2) having positive refractive power in order from an object side, and including an n-th lens (L6) having negative refractive power and an n-1-th lens (L5) having positive refractive power in order from an image side (See e.g. Figs. 1-4; Abstract; C. 2, L. 16-26; C. 6, L. 52 – C. 8, L. 4; See also Table 1-9 for Examples 1-4), the imaging lens satisfying a following conditional expression:
                        
                            -
                            0.5
                            >
                            
                                
                                    R
                                
                                
                                    11
                                
                            
                            /
                            f
                            >
                            -
                            5.0
                        
                     (See Table below showing values of R11/f for each example, e.g. Example 1: R11/f = -4.2, within Applicant’s claimed range)
where, R11 represents a paraxial curvature radius of an object side surface of the first lens and f represents a focal length of the imaging lens (See Tables for Examples 1-4 where R11 is given by the value of Ri for surface 1 and f is given).
Example
R11 (mm)
f (mm)
R11/f
1
-9.96835
2.366
-4.2
2
-13.2541
2.825
-4.7
3
-13.3059
2.877
-4.6
4
-12.3545
2.921
-4.2

Regarding claim 2, Noda teaches the imaging lens according to claim 1, as above.
Noda further teaches that the imaging lens satisfies a following conditional expression:
                        
                            ω
                            <
                            45
                            °
                        
                     (Example 2:                        
                             
                            ω
                            =
                            41
                            °
                        
                    , within Applicant’s claimed range)

Regarding claim 4, Noda teaches the imaging lens according to claim 1, as above.
Noda further teaches that the imaging lens satisfies a following conditional expression:
                        
                            
                                
                                    d
                                
                                
                                    1
                                    -
                                    2
                                
                            
                            /
                            f
                            <
                            0.8
                        
                     (Example 1: d1-2/f = 0.49, within Applicant’s claimed range)
where, d1-2 represents an air interval on optical axes between the first lens and the second lens (See e.g. Table 1 for Example 1 where d1-2 is given by the value for Di of surface 2).
Regarding claim 6, Noda teaches the imaging lens according to claim 1, as above.
Noda further teaches that the imaging lens satisfies a following conditional expression:
                        
                            0.5
                            <
                            |
                            
                                
                                    f
                                
                                
                                    1
                                
                            
                            /
                            f
                            |
                            <
                            5.0
                        
                     (See range in C. 12, L. 48-53; Example 1: |f1/f| = 2.5, within Applicant’s claimed range)
where, f1 represents a focal length of the first lens (C. 12, L. 48-53; See also e.g. Table 1 for Example 1 where f1 is calculated to be -5.3 mm from the values of Ri, Di, and Ndj for surfaces 1-2; See also Table 9 where f1/f is calculated to be 2.5 from the value of f/f1).
Regarding claim 7, Noda teaches the imaging lens according to claim 1, as above.
Noda further teaches that the imaging lens satisfies a following conditional expression:
                        
                            0.5
                            <
                            
                                
                                    f
                                
                                
                                    2
                                
                            
                            /
                            f
                            <
                            5.0
                        
                     (Example 2: f2/f = 4.1, within Applicant’s claimed range)
where, f2 represents a focal length of the second lens (See Table 7 for Example 4 where f2 is calculated to be 11.9 mm from the values of Ri, Di, and Ndj for surfaces 3-4).
Regarding claim 8, Noda teaches the imaging lens according to claim 1, as above.
Noda further teaches that the second lens has at least one aspheric surface (C. 13, L. 42 – C. 14, L. 9; See also Tables for Examples 1-4 showing the aspheric values for aspheric surfaces).
Regarding claim 9, Noda teaches the imaging lens according to claim 1, as above.

Regarding claim 11, Noda teaches the imaging lens according to claim 1, as above.
Noda further teaches that the imaging lens satisfies a following conditional expression:
                        
                            0
                            <
                            |
                            
                                
                                    f
                                
                                
                                    
                                        
                                            n
                                            -
                                            1
                                        
                                    
                                    n
                                
                            
                            /
                            f
                            |
                            <
                            50.0
                        
                     (Example 1: f(n-1)n/f = 3.2/2.366 = 1.35, within Applicant’s claimed range)
where, f(n-1)n represents a composite focal length of the n-1-th lens and the n-th lens (See Table 1 for Example 1 where f(n-1)n is calculated to be 3.2 from the values for Ri, Di, and Ndj of surfaces 9-12).
Regarding claim 12, Noda teaches the imaging lens according to claim 1, as above.
Noda further teaches that the imaging lens satisfies a following conditional expression:
                        
                            0.5
                            <
                            |
                            
                                
                                    f
                                
                                
                                    n
                                
                            
                            /
                            f
                            |
                            <
                            5.0
                        
                     (C. 10, L. 23-51; Example 1: |fn/f| = 0.94, within Applicant’s claimed range)
where, fn represents a focal length of the n-th lens (C. 10, L. 23-51; See also e.g. Table 1 for Example 1 where f6 is calculated from the values of Ri, Di, and Ndj for surfaces 12-13; See also Table 9 where f6/f is calculated to be 0.94 from the value of f/f6).
Regarding claim 13, Noda teaches the imaging lens according to claim 1, as above.
Noda further teaches that the imaging lens includes an n-3-th lens (L3) having positive refractive power between the second lens (L2) and the n-1-th lens (L5) (See e.g. Figs. 1-4; Abstract; C. 2, L. 16-26; C. 6, L. 52 – C. 8, L. 4; See also Table 1-9 for Examples 1-4).
Regarding claim 14, Noda teaches the imaging lens according to claim 13, as above.
Noda further teaches that the imaging lens includes an n-2-th lens (L4) having negative refractive power between the n-3-th lens (L3) and the n-1-th lens (L5) (See e.g. Figs. 1-4; Abstract; C. 2, L. 16-26; C. 6, L. 52 – C. 8, L. 4; See also Table 1-9 for Examples 1-4).
Regarding claim 15, Noda teaches the imaging lens according to claim 14, as above.
Noda further teaches that the imaging lens satisfies a following conditional expression:
                        
                            
                                
                                    f
                                
                                
                                    
                                        
                                            n
                                            -
                                            3
                                        
                                    
                                    
                                        
                                            n
                                            -
                                            2
                                        
                                    
                                
                            
                            /
                            f
                            <
                            20.0
                        
                     (Example 1: f(n-3)(n-2)/f = 3.5, within Applicant’s claimed range)
where, f-(n-3)(n-2) represents a composite focal length of the n-3-th lens and the n-2-th lens (See Table 1 for Example 1 where f(n-3)(n-2) is calculated to be 8.2 from the values for Ri, Di, and Ndj of surfaces 6-8).
Regarding claims 17, 18 and 20, Noda teaches the imaging lens according to claims 1, 2, and 4, respectively, as above.
Noda further teaches an imaging apparatus comprising: the imaging lens according to claims 1-4; and an image sensor that receives an optical image formed by the imaging lens and converts the optical image into an electric image signal (See e.g. Figs. 10-11; C. 6, L. 5-34).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai as applied to claim 1 above, and further in view of Ohashi (U.S. Patent No. 8,599,500).
Regarding claim 2, Dai teaches the imaging lens according to claim 1, as above.
Dai fails to explicitly disclose that the imaging lens satisfies a following conditional expression:                         
                            ω
                            <
                            45
                            °
                        
                     where, ω represents a half image viewing angle of the imaging lens.
However, Ohashi teaches an imaging lens comprising n lenses, wherein n is a natural number equal to or larger than six, including a first lens (L1) having negative refractive power and a second lens 
                        
                            -
                            0.5
                            >
                            
                                
                                    R
                                
                                
                                    11
                                
                            
                            /
                            f
                            >
                            -
                            5.0
                        
                     (Embodiment 1: R11/f = -0.83, within Applicant’s claimed range)
where, R11 represents a paraxial curvature radius of an object side surface of the first lens and f represents a focal length of the imaging lens (See Tables for Embodiments 1-5 where R11 is given by the value of R for surface 1 and f is given), and imaging lens satisfies a following conditional expression:                         
                            ω
                            <
                            45
                            °
                        
                     where, ω represents a half image viewing angle of the imaging lens (C. 2, L. 39-47; C. 5, L. 9-24; See also Tables for Embodiments 1-5, giving values of ω falling within Applicant’s claimed range).
Ohashi teaches this half image viewing angle “to reduce the entire length and the size of the lens” and for “downsizing and high performance” while avoiding “an increase in the costs” (C. 5, L. 9-24) in order to provide “a compact and high-performance camera and personal digital assistant” (C. 8, L. 16-18).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the imaging lens of Dai such that                         
                            ω
                            <
                            45
                            °
                        
                     as taught by Ohashi “to reduce the entire length and the size of the lens” and for “downsizing and high performance” while avoiding “an increase in the costs” in order to provide “a compact and high-performance camera and personal digital assistant,” as in Ohashi (C. 5, L. 9-24; C. 8, L. 16-18), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955), and since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.).
Regarding claim 18, Dai in view of Ohashi teaches the imaging lens according to claim 2, as above.
Dai further teaches an imaging apparatus comprising: the imaging lens; and an image sensor (S15) that receives an optical image formed by the imaging lens and converts the optical image into an electric image signal (See e.g. Fig. 1; Paragraphs 0003, 0102, 0105, 0130, and 0147).
Additionally, Ohashi further teaches an imaging apparatus comprising: the imaging lens; and an image sensor that receives an optical image formed by the imaging lens and converts the optical image into an electric image signal (See e.g. Figs. 16-17; C. 9, L. 5 – C. 10, L. 3)
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai as applied to claim 14 above, and further in view of Ohashi and Abe (U.S. PG-Pub No. 2003/0081331).
Regarding claim 16, Dai teaches the imaging lens according to claim 14, as above.
Dai fails to explicitly disclose that the n-3-th lens and the n-2-th lens are cemented.
However, Ohashi teaches an imaging lens comprising n lenses wherein the n-3-th lens and the n-2-th lens are cemented (See e.g. Fig. 1; C. 7, L. 60 – C. 8, L. 2). Ohashi teaches this cemented lens such that “the actual manufacturing error sensitivity is reduced, and a stable performance can be obtained” and “the number of components of the lens barrel for actually holding the lenses can be also reduced” (C. 7, L. 60 – C. 8, L. 2) in order to provide “a compact and high-performance camera and personal digital assistant” (C. 8, L. 16-18).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the imaging lens of Dai such that the n-3-th lens and the n-2-th lens are cemented as in Ohashi such that “the actual manufacturing error sensitivity is reduced, and a stable performance can be obtained” and “the number of components of the lens barrel for actually holding the lenses can be also reduced” in order to provide “a compact and high-performance camera and personal digital assistant,” as in Ohashi (C. 7, L. 60 – C. 8, L. 2; C. 8, L. 16-18), and since it has been held In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
Dai and Ohashi fail to explicitly disclose that the imaging lens satisfies a following conditional expression:                         
                            0
                            ≤
                            |
                            
                                
                                    α
                                
                                
                                    n
                                    -
                                    3
                                
                            
                            -
                            
                                
                                    α
                                
                                
                                    n
                                    -
                                    2
                                
                            
                            |
                            <
                            50
                            ×
                            
                                
                                    10
                                
                                
                                    -
                                    7
                                
                            
                        
                    , where, αn-3 represents an average coefficient of linear expansion (1x10-7/K) at -30°C to 70°C of a glass material forming the n-3-th lens and αn-2 represents an average coefficient of linear expansion (1x10-7/K) at -30°C to 70°C of a glass material forming the n-2-th lens.
However, Abe teaches a cemented lens group comprising a n-3-th positive lens and a n-2-th negative lens (See e.g. Fig. 1; Paragraph 0042) wherein the lens group satisfies a following conditional expression:                         
                            15
                            ×
                            
                                
                                    10
                                
                                
                                    -
                                    7
                                
                            
                            ≤
                            |
                            
                                
                                    α
                                
                                
                                    n
                                    -
                                    3
                                
                            
                            -
                            
                                
                                    α
                                
                                
                                    n
                                    -
                                    2
                                
                            
                            |
                            <
                            200
                            ×
                            
                                
                                    10
                                
                                
                                    -
                                    7
                                
                            
                        
                    , where, αn-3 represents an average coefficient of linear expansion (1x10-7/K) at -30°C to 700C of a glass material forming the n-3-th lens and αn-2 represents an average coefficient of linear expansion (1x10-7/K) at -30°C to 700C of a glass material forming the n-2-th lens (Paragraphs 0067-0072 and 0085-0086: Abe teaches that |Δα*D/d| < 0.01 and d/D < 0.002, and 0.0000015<|Δα|, thus Abe teaches a combined range of 0.0000015 < |Δα| < 0.01*d/D < 0.01*0.002 = 200*10-7).
Abe teaches this range of the coefficients of linear expansion as it “makes it possible for the adhesive layer to sufficiently absorb the shearing stress exerted on the cementing surfaces which is caused by expansion/contraction of the two lens elements” (Paragraphs 0068-0069) and “to reduce the eccentricity” (Paragraphs 0072-0073) in order to provide “a cemented lens group wherein the thickness of the adhesive layer between the lens elements can be easily managed, wherein the optical performance deteriorates little, even if the adhesive layer is elastically deformed” (Paragraph 0008).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the imaging lens of Dai such that                         
                            0
                            ≤
                            |
                            
                                
                                    α
                                
                                
                                    n
                                    -
                                    3
                                
                            
                            -
                            
                                
                                    α
                                
                                
                                    n
                                    -
                                    2
                                
                            
                            |
                            <
                            50
                            ×
                            
                                
                                    10
                                
                                
                                    -
                                    7
                                
                            
                        
                     as suggested by Abe as it “makes it possible for the adhesive layer to sufficiently absorb the shearing stress  In re Aller, 105 USPQ 233 (C.C.P.A. 1955), since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noda as applied to claim 14 above, and further in view of Abe.
Regarding claim 16, Noda teaches the imaging lens according to claim 14, as above.
Noda further teaches that the n-3-th lens (L3) and the n-2-th lens (L4) are cemented (See e.g. Fig. 1; C. 7, L. 30-45).
Noda fails to explicitly disclose that the imaging lens satisfies a following conditional expression:                         
                            0
                            ≤
                            |
                            
                                
                                    α
                                
                                
                                    n
                                    -
                                    3
                                
                            
                            -
                            
                                
                                    α
                                
                                
                                    n
                                    -
                                    2
                                
                            
                            |
                            <
                            50
                            ×
                            
                                
                                    10
                                
                                
                                    -
                                    7
                                
                            
                        
                    , where, αn-3 represents an average coefficient of linear expansion (1x10-7/K) at -30°C to 70°C of a glass material forming the n-3-th lens and αn-2 represents an average coefficient of linear expansion (1x10-7/K) at -30°C to 70°C of a glass material forming the n-2-th lens.
However, Abe teaches a cemented lens group comprising a n-3-th positive lens and a n-2-th negative lens (See e.g. Fig. 1; Paragraph 0042) wherein the lens group satisfies a following conditional expression:                         
                            15
                            ×
                            
                                
                                    10
                                
                                
                                    -
                                    7
                                
                            
                            ≤
                            |
                            
                                
                                    α
                                
                                
                                    n
                                    -
                                    3
                                
                            
                            -
                            
                                
                                    α
                                
                                
                                    n
                                    -
                                    2
                                
                            
                            |
                            <
                            200
                            ×
                            
                                
                                    10
                                
                                
                                    -
                                    7
                                
                            
                        
                    , where, αn-3 represents an average coefficient of n-2 represents an average coefficient of linear expansion (1x10-7/K) at -30°C to 700C of a glass material forming the n-2-th lens (Paragraphs 0067-0072 and 0085-0086: Abe teaches that |Δα*D/d| < 0.01 and d/D < 0.002, and 0.0000015<|Δα|, thus Abe teaches a combined range of 0.0000015 < |Δα| < 0.01*d/D < 0.01*0.002 = 200*10-7).
Abe teaches this range of the coefficients of linear expansion as it “makes it possible for the adhesive layer to sufficiently absorb the shearing stress exerted on the cementing surfaces which is caused by expansion/contraction of the two lens elements” (Paragraphs 0068-0069) and “to reduce the eccentricity” (Paragraphs 0072-0073) in order to provide “a cemented lens group wherein the thickness of the adhesive layer between the lens elements can be easily managed, wherein the optical performance deteriorates little, even if the adhesive layer is elastically deformed” (Paragraph 0008).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the imaging lens of Noda such that                         
                            0
                            ≤
                            |
                            
                                
                                    α
                                
                                
                                    n
                                    -
                                    3
                                
                            
                            -
                            
                                
                                    α
                                
                                
                                    n
                                    -
                                    2
                                
                            
                            |
                            <
                            50
                            ×
                            
                                
                                    10
                                
                                
                                    -
                                    7
                                
                            
                        
                     as suggested by Abe as it “makes it possible for the adhesive layer to sufficiently absorb the shearing stress exerted on the cementing surfaces which is caused by expansion/contraction of the two lens elements” and “to reduce the eccentricity” in order to provide “a cemented lens group wherein the thickness of the adhesive layer between the lens elements can be easily managed, wherein the optical performance deteriorates little, even if the adhesive layer is elastically deformed,” as in Abe (Paragraphs 0008, 0068-0069, and 0072-0073), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955), since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Otomo et al. (U.S. PG-Pub No. 2018/0088301) teaches an imaging lens and imaging apparatus comprising six lenses of a similar configuration.
Son (U.S. PG-Pub No. 2014/0376107) teaches a lens module comprising six lenses of the claimed configuration.
Toyama (U.S. Patent No. 7,227,694) teaches a large aperture wide-angle lens and camera including large aperture wide-angle lens comprising six lenses of the claimed configuration and satisfying the claimed conditions.
Eguchi et al. (U.S. Patent No. 6,545,820) teaches a zoom lens system comprising six lenses of a similar configuration.
Enomoto (U.S. Patent No. 6,429,979) teaches a zoom lens system comprising six lenses of the claimed configuration.
Ito (U.S. Patent No. 5,610,767) teaches a zoom lens system with small numbers of lenses and a wide viewing angle meeting the claimed conditions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas R Pasko whose telephone number is (571)270-1876.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Nicholas R. Pasko
Primary Examiner
Art Unit 2896



/Nicholas R. Pasko/Primary Examiner, Art Unit 2896